Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered. Claims 1, 3-5, 9, 14, 16, 18, and 26 have been amended. Claims 8 and 19 have been canceled. Claims 1, 3-7, 9, 10, 14, 16-18, and 21-26 remain pending in the application.

Response to Arguments
3.	Argument 1, Applicant argues that the amended independent claim 1 recites that the first and second data displays include different data elements that represent the same data (i.e., the claimed "first data"). Jeong fails to teach such features.
4.	Responding to Argument 1, Examiner respectfully disagrees and notes that Jeong teaches the above argued features; wherein Jeong teaches the first data display includes a first set of data elements to represent first data (i.e. fig. 11, basic calculator application) and the second data display includes a second set of data elements to represent the first data (i.e. fig. 11, scientific calculator application with different graphical elements). It is noted that both forms are displayed based on the calculator application data (i.e. corresponds to first data). As such the teachings read on the above argued features.
5.	Argument 2, Applicant argues that Jann appears to simply teach to display a ranked list of results that match particular criteria, whereas rewritten independent claim 4 recites "analyzing data display criteria comprising administrator parameters including at least ranked data that ranks an importance of one or more of the data elements of the first set of data elements" and "transforming the first data display into the second data display based on the data display criteria and the modified graphical user interface element of the user device, wherein the first data display includes a first set of data elements and the second data display includes a second set of data elements different from the first set of data elements." In other words, claim 4 recites transforming the first data display into the second data display based on the ranked importance of the first set of data elements presented in the first data display. Jann fails to teach or suggest those features.
6.	Responding to Argument 2, Examiner respectfully disagrees and notes that the combination of Jeong and Jann teach the above argued features; wherein Jeong teaches Response to Final Office Action (with RCE) 73419823v1analyzing data display criteria comprising administrator parameters including one or more of the data elements of the first set of data elements; and transforming the first data display into the second data display based on the data display criteria and the modified graphical user interface element of the user device, wherein the first data display includes a first set of data elements, and the second data display includes a second set of data elements different from the first set of data elements (i.e. fig. 11 and para. [0151]). Jeong does not explicitly teach at least ranked data that ranks an importance of one or more of the data elements of the first set of data elements. However, Jann teaches these limitations (i.e. fig. 13B and para. [0225]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jeong to include the feature of Jann. One would have been motivated to make this modification because it provides a more effective way to display a large set of data.
7.	Argument 3, Applicant argues that independent claim 14 has been amended to recite to "modify the graphical user interface element of the user device in response to receiving a user input to move the graphical user interface element." The Applicant respectfully submits that Jeong fails to teach at least those amended features of independent claim 14.
8.	Responding to Argument 3, Examiner respectfully disagrees and notes that Jeong teaches the above argued features; wherein as shown in figure 11, when the size of the window of a calculator application is changed according to the user's input and the graphical element of the calculator application is moved accordingly. As such the teachings read on the above argued features.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1, 7, 14, 17, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (U.S. Patent Application Pub. No. US 20170139576 A1).

	Claim 1: Jeong teaches a method for transforming a first data display (i.e. FIG. 11, the calculator application with first layout; para. [0150]) into a second data display (i.e. fig. 11, the processor 430 may change the window of the calculator application to the second layout in a horizontal direction (indicated by reference numeral 1130); para. [0151]), the method comprising: 
presenting the first data display on a graphical user interface element (i.e. FIG. 11, the calculator application with first layout; para. [0150]) of a user device (i.e. FIG. 4, the electronic device 400 may include a display 410, a touch panel 420, a processor 430, a memory 440, and a sensor 450; para. [0097]); 
modifying the graphical user interface element of the user device in response to receiving a user input to resize the graphical user interface element (i.e. fig. 11, When the size of the window 1110 of a calculator application is changed according to the user's input and the horizontal length of the window of the calculator application increases by a threshold value or more than the vertical length thereof; para. [0151]); 
analyzing data display criteria comprising at least one of user device parameters, administrator parameters, and user parameters (i.e. fig. 11, when the size of the window 1110 of a calculator application is changed according to the user's input and the horizontal length of the window of the calculator application increases by a threshold value or more than the vertical length thereof, the processor 430 may change the window of the calculator application to the second layout in a horizontal direction (indicated by reference numeral 1130); para. [0151]); 
transforming the first data display into the second data display based on the data display criteria and the modified graphical user interface element of the user device, wherein the first data display includes a first set of data elements to represent first data (i.e. fig. 11, basic calculator application; para. [0151]) and the second data display includes a second set of data elements to represent the first data (i.e. fig. 11, scientific calculator application with different graphical elements; para. [0151]), and wherein the second set of elements is different from the first set of data elements (i.e. fig. 11, when the size of the window 1110 of a calculator application is changed according to the user's input and the horizontal length of the window of the calculator application increases by a threshold value or more than the vertical length thereof, the processor 430 may change the window of the calculator application to the second layout in a horizontal direction (indicated by reference numeral 1130); para. [0151]); and 
presenting the second data display on the modified graphical user interface element of the user device (i.e. fig. 11, when the size of the window 1110 of a calculator application is changed according to the user's input and the horizontal length of the window of the calculator application increases by a threshold value or more than the vertical length thereof, the processor 430 may change the window of the calculator application to the second layout in a horizontal direction (indicated by reference numeral 1130); para. [0151]).

Claim 7: Jeong teaches the method of claim 1. Jeong further teaches wherein each of the first data display and the second data display comprises at least one of a visualization, a number, and natural language (i.e. fig. 11, when the size of the window 1110 of a calculator application is changed according to the user's input and the horizontal length of the window of the calculator application increases by a threshold value or more than the vertical length thereof, the processor 430 may change the window of the calculator application to the second layout in a horizontal direction (indicated by reference numeral 1130); para. [0151]).

Claim 14: Jeong teaches a system for transforming a first data display (i.e. FIG. 11, the calculator application with first layout; para. [0150]) into a second data display (i.e. fig. 11, the processor 430 may change the window of the calculator application to the second layout in a horizontal direction (indicated by reference numeral 1130); para. [0151]), the system comprising: at least one processor; and at least one memory comprising a plurality of instructions stored thereon that, in response to execution by the at least one processor (i.e. various operations related to the determination of a window and layout and performed by the processor 430 may be operations performed by the instructions stored in the memory 440 and executed by the processor 430; para. [0104]), causes the system to:
present the first data display on a graphical user interface element (i.e. FIG. 11, the calculator application with first layout; para. [0150]) of a user device (i.e. FIG. 4, the electronic device 400 may include a display 410, a touch panel 420, a processor 430, a memory 440, and a sensor 450; para. [0097]); 
modify the graphical user interface element of the user device in response to receiving a user input to move the graphical user interface element (i.e. fig. 11, When the size of the window 1110 of a calculator application is changed according to the user's input and the horizontal length of the window of the calculator application increases by a threshold value or more than the vertical length thereof; para. [0151]); 
analyze data display criteria comprising at least one of user device parameters, administrator parameters, and user parameters (i.e. fig. 11, when the size of the window 1110 of a calculator application is changed according to the user's input and the horizontal length of the window of the calculator application increases by a threshold value or more than the vertical length thereof, the processor 430 may change the window of the calculator application to the second layout in a horizontal direction (indicated by reference numeral 1130); para. [0151]); 
transform the first data display into the second data display based on the data display criteria and the modified graphical user interface element of the user device, wherein the first data display includes a first set of data elements (i.e. fig. 11, basic calculator application; para. [0151]) and the second data display includes a second set of data elements (i.e. fig. 11, scientific calculator application with different graphical elements; para. [0151]) different from the first set of data elements (i.e. fig. 11, when the size of the window 1110 of a calculator application is changed according to the user's input and the horizontal length of the window of the calculator application increases by a threshold value or more than the vertical length thereof, the processor 430 may change the window of the calculator application to the second layout in a horizontal direction (indicated by reference numeral 1130); para. [0151]); and 
present the second data display on the modified graphical user interface element of the user device (i.e. fig. 11, when the size of the window 1110 of a calculator application is changed according to the user's input and the horizontal length of the window of the calculator application increases by a threshold value or more than the vertical length thereof, the processor 430 may change the window of the calculator application to the second layout in a horizontal direction (indicated by reference numeral 1130); para. [0151]).

Claim 17: Jeong teaches the system of claim 14. Jeong further teaches wherein each of the first data display and the second data display comprises at least one of a visualization, a number, and natural language (i.e. fig. 11, when the size of the window 1110 of a calculator application is changed according to the user's input and the horizontal length of the window of the calculator application increases by a threshold value or more than the vertical length thereof, the processor 430 may change the window of the calculator application to the second layout in a horizontal direction (indicated by reference numeral 1130); para. [0151]).

Claim 22: Jeong teaches the method of claim 1. Jeong further teaches wherein transforming the first data display into the second data display comprises determining whether to represent the first set of data elements as one or more of a visualization, a number, and natural language in the second set of data elements based on the data display criteria and the modified graphical user interface element (i.e. fig. 11, when the size of the window 1110 of a calculator application is changed according to the user's input and the horizontal length of the window of the calculator application increases by a threshold value or more than the vertical length thereof, the processor 430 may change the window of the calculator application to the second layout in a horizontal direction (indicated by reference numeral 1130); para. [0151]).
Claim Rejections – 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 3, 4, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (U.S. Patent Application Pub. No. US 20170139576 A1) in view of Jann et al. (U.S. Patent Application Pub. No. US 20190391825 A1).

Claim 3: Jeong teaches the method of claim 1. Jeong does not explicitly teach wherein the user device parameters comprise at least one of a user device type, a user device size, a user device screen resolution, a user device screen size, a web-based application type, an external device type, and an external device size.
However, Jann teaches wherein the user device parameters comprise at least one of a user device type, a user device size, a user device screen resolution, a user device screen size, a web-based application type, an external device type, and an external device size (i.e. FIG. 3 illustrates example embodiments 316-321 of the responsive and adaptive launchpad 101 and viewport Home user interface screen 104 as may be deployed on desktop and/or tablet device screen sizes and resolutions in a landscape orientation. Each example illustration shows each of the three viewport area screen views 322, 323, 324 (left Me Area/center Workspace Area/right Notification Center Area) as may navigated to by a user. In some implementations, as is illustrated in tile areas 325, 326, and 327, as the screen size and resolution decreases in examples 316-321, the tiles are responsively re-rendered in a wrapping fashion in order to fit within the available center area screen space while maintaining a usable and readable tile size and scale; para. [0115]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jeong to include the feature of Jann. One would have been motivated to make this modification because it provides a more effective way to display a large set of data.

Claim 4: Jeong teaches a method for transforming a first data display (i.e. FIG. 11, the calculator application with first layout; para. [0150]) into a second data display (i.e. fig. 11, the processor 430 may change the window of the calculator application to the second layout in a horizontal direction (indicated by reference numeral 1130); para. [0151]), the method comprising: 
presenting the first data display on a graphical user interface element (i.e. FIG. 11, the calculator application with first layout; para. [0150]) of a user device (i.e. FIG. 4, the electronic device 400 may include a display 410, a touch panel 420, a processor 430, a memory 440, and a sensor 450; para. [0097]); 
modifying the graphical user interface element of the user device in response to receiving a user input to resize the graphical user interface element (i.e. fig. 11, When the size of the window 1110 of a calculator application is changed according to the user's input and the horizontal length of the window of the calculator application increases by a threshold value or more than the vertical length thereof; para. [0151]); 
Response to Final Office Action (with RCE) 73419823v1analyzing data display criteria comprising administrator parameters including one or more of the data elements of the first set of data elements (i.e. fig. 11, when the size of the window 1110 of a calculator application is changed according to the user's input and the horizontal length of the window of the calculator application increases by a threshold value or more than the vertical length thereof, the processor 430 may change the window of the calculator application to the second layout in a horizontal direction (indicated by reference numeral 1130); para. [0151]); 
transforming the first data display into the second data display based on the data display criteria and the modified graphical user interface element of the user device, wherein the first data display includes a first set of data elements (i.e. fig. 11, basic calculator application; para. [0151]) and the second data display includes a second set of data elements (i.e. fig. 11, scientific calculator application with different graphical elements; para. [0151]) different from the first set of data elements (i.e. fig. 11, when the size of the window 1110 of a calculator application is changed according to the user's input and the horizontal length of the window of the calculator application increases by a threshold value or more than the vertical length thereof, the processor 430 may change the window of the calculator application to the second layout in a horizontal direction (indicated by reference numeral 1130); para. [0151]), and 
presenting the second data display on the modified graphical user interface element of the user device (i.e. fig. 11, when the size of the window 1110 of a calculator application is changed according to the user's input and the horizontal length of the window of the calculator application increases by a threshold value or more than the vertical length thereof, the processor 430 may change the window of the calculator application to the second layout in a horizontal direction (indicated by reference numeral 1130); para. [0151]).
Jeong does not explicitly teach at least ranked data that ranks an importance of one or more of the data elements of the first set of data elements.
However, Jann teaches analyzing data display criteria comprising administrator parameters including at least ranked data that ranks an importance of one or more of the data elements of the first set of data elements (i.e. fig. 13B, ab 1325 is shown as selected with a semantic color and underline indication. The number of search results corresponding to the selected category tab, (e.g., 2K) is displayed in the title text 1324. Beneath the tab area 1323 is a scrollable ranked results list of all matching items arranged as a series of horizontal tiles 1326a-g with the top ranked item at the top of the list. Each list tile 1327a, 1327b, 1327c, and 1327d may incorporate a selectable element, e.g. text, icon or another element type to show detailed information corresponding to the list tile, for example, display a document or image, a data visualization, navigate to an object, display a record, etc. List tile area 1326d displays a horizontal arrangement of app tiles 1328a-f; para. [0225]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jeong to include the feature of Jann. One would have been motivated to make this modification because it provides a more effective way to display a large set of data.

Claim 16: Jeong teaches the system of claim 14. Jeong does not explicitly teach wherein the user device parameters comprise at least one of a user device type, a user device size, a user device screen resolution, a user device screen size, a first web-based application type, an external device type, and an external device size.
However, Jann teaches wherein the user device parameters comprise at least one of a user device type, a user device size, a user device screen resolution, a user device screen size, a first web-based application type, an external device type, and an external device size (i.e. FIG. 3 illustrates example embodiments 316-321 of the responsive and adaptive launchpad 101 and viewport Home user interface screen 104 as may be deployed on desktop and/or tablet device screen sizes and resolutions in a landscape orientation. Each example illustration shows each of the three viewport area screen views 322, 323, 324 (left Me Area/center Workspace Area/right Notification Center Area) as may navigated to by a user. In some implementations, as is illustrated in tile areas 325, 326, and 327, as the screen size and resolution decreases in examples 316-321, the tiles are responsively re-rendered in a wrapping fashion in order to fit within the available center area screen space while maintaining a usable and readable tile size and scale; para. [0115]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jeong to include the feature of Jann. One would have been motivated to make this modification because it provides a more effective way to display a large set of data.

13.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (U.S. Patent Application Pub. No. US 20170139576 A1) in view of Gibson et al. (U.S. Patent Application Pub. No. US 20100131530 A1).

Claim 5: Jeong teaches the method of claim 1. Jeong does not explicitly teach wherein the user parameters comprise at least one of a user location and a user language.
However, Gibson teaches wherein the user parameters comprise at least one of a user location and a user language (i.e. the appearance of a user interface displayed to the user may be customized or branded with dynamic content based on the location of the user and/or event criteria specified by the user. For example, a web page or web client may comprise a comprise a header, skin, or other designated area that dynamically displays different graphics (e.g., pictures, logos, backgrounds, etc.), advertisements, news, and/or other featured content received from the network-based system 110 according to the location and/or event criteria of the user; para. [0094]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jeong to include the feature of Gibson. One would have been motivated to make this modification because it provides a more effective way to configure the display based on a user location.

14.	Claims 6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (U.S. Patent Application Pub. No. US 20170139576 A1) in view of Mankovskii et al. (U.S. Patent Application Pub. No. US 20200134103 A1).

Claim 6: Jeong teaches the method of claim 1. Jeong does not explicitly teach wherein the data parameters including a data type.
However, Mankovskii teaches wherein the data parameters including a data type (i.e. the dashboard design record may include a plurality of records corresponding to individual data visualizations that each specify how to construct instances of the individual data visualizations. In some embodiments, these data visualization records may indicate a title the data visualization, a type of the data visualization (e.g., a line chart, a bar chart, a pie graph, a force directed graph, Voroni diagram, a heat map, or the like); para. [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jeong to include the feature of Mankovskii. One would have been motivated to make this modification because it provides a more effective way to configure the display based on a data type.

Claim 26: Jeong teaches the method of claim 1. Jeong does not explicitly teach an artificial intelligence model for interpretation of a visualization of the first set of data elements.
However, Mankovskii teaches an artificial intelligence model for interpretation of a visualization of the first set of data elements (i.e. A narrative generation component, like that described above, may be an artificial intelligence component that is trained to produce a textual narrative about the charts drawn on the virtual screen; para. [0135]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jeong to include the feature of Mankovskii. One would have been motivated to make this modification because the textual narrative mimics a thought process of a human expert analyzing the visualized data.

15.	Claims 9, 10, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (U.S. Patent Application Pub. No. US 20170139576 A1) in view of Woods et al. (U.S. Patent Application Pub. No. US 20200027046 A1).

Claim 9: Jeong teaches the method of claim 7. Jeong further teaches wherein the first set of data elements comprises a graphical representation of the first data (i.e. fig. 11, basic calculator application; para. [0151]).
Jeong does not explicitly teach wherein the second set of data elements comprises a natural language representation of the first data.
However, Woods teaches wherein the second set of data elements comprises a natural language representation of the first data (i.e. text insights based solely on the data underlying the visualization; para. [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jeong to include the feature of Woods. One would have been motivated to make this modification because it provides a system that automatically monitors changes in enterprise and other organization data without requiring such expertise from a skilled analyst. 

Claim 10: Jeong and Woods teach the method of claim 9. Jeong does not explicitly teach wherein the visualization is a data table and the natural language is natural language text summarizing the data in the data table.
However, Woods further teaches wherein the visualization is a data table and the natural language is natural language text summarizing the data in the data table (i.e. Embodiments of the present invention use techniques that can automatically summarize and annotate a given visualization (e.g., a table, chart, or dashboard) with visual or text insights based solely on the data underlying the visualization; para. [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jeong to include the feature of Woods. One would have been motivated to make this modification because it provides a system that automatically monitors changes in enterprise and other organization data without requiring such expertise from a skilled analyst. 

Claim 18: Jeong teaches the system of claim 17. Jeong further teaches wherein the first set of data elements comprises a graphical representation of the first data (i.e. fig. 11, basic calculator application; para. [0151]).
Jeong does not explicitly teach a natural language representation of the first data.
However, Woods teaches wherein the first set of data elements comprises a graphical representation of the first data; and wherein the second set of data elements comprises a natural language representation of the first data (i.e. Embodiments of the present invention use techniques that can automatically summarize and annotate a given visualization (e.g., a table, chart, or dashboard) with visual or text insights based solely on the data underlying the visualization; para. [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jeong to include the feature of Woods. One would have been motivated to make this modification because it provides a system that automatically monitors changes in enterprise and other organization data without requiring such expertise from a skilled analyst. 

Claim 21: Jeong teaches the method of claim 1. Jeong does not explicitly teach wherein the second set of data elements comprises a natural language conclusion regarding the first set of data elements.
However, Woods teaches wherein the second set of data elements comprises a natural language conclusion regarding the first set of data elements (i.e. Embodiments of the present invention use techniques that can automatically summarize and annotate a given visualization (e.g., a table, chart, or dashboard) with visual or text insights based solely on the data underlying the visualization; para. [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jeong to include the feature of Woods. One would have been motivated to make this modification because it provides a system that automatically monitors changes in enterprise and other organization data without requiring such expertise from a skilled analyst. 

16.	Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (U.S. Patent Application Pub. No. US 20170139576 A1) in view of Capurso et al. (U.S. Patent Application Pub. No. US 20210055856 A1).

Claim 23: Jeong teaches the method of claim 1. Jeong does not explicitly teach wherein the user parameters comprise a user disability.
However, Capurso teaches wherein the user parameters comprise a user disability (i.e. modifying a graphical user interface (GUI) of an application may include recording data from a sensor of the mobile device to detect an accessibility pattern indicating that a user is experiencing difficulty interacting with the application due to an impairment of the user; para. [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jeong to include the feature of Capurso. One would have been motivated to make this modification because it makes the mobile device works for as wide a range of people as possible. That can include the very young, the very old, people brand new to computers and mobile devices, and also people with disabilities and special needs. 

Claim 24: Jeong teaches the method of claim 1. Jeong does not explicitly teach wherein the user parameters comprise at least one of a user ethnicity, a user age, and a user gender.
However, Capurso teaches wherein the user parameters comprise at least one of a user ethnicity, a user age, and a user gender (i.e. Impairments related to vision, manual dexterity, cognition, age, and/or other physical disabilities may result in a user experiencing difficulty interacting with an application executing on a mobile device; para. [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jeong to include the feature of Capurso. One would have been motivated to make this modification because it makes the mobile device works for as wide a range of people as possible. That can include the very young, the very old, people brand new to computers and mobile devices, and also people with disabilities and special needs. 

17.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (U.S. Patent Application Pub. No. US 20170139576 A1) in view of Weinstein et al. (U.S. Patent Application Pub. No. US 20150154002 A1).

Claim 25: Jeong teaches the method of claim 1. Jeong does not explicitly teach wherein the user parameters comprise at least one of a user dialect, a user slang, and a user diction.
However, Weinstein teaches wherein the user parameters comprise at least one of a user dialect, a user slang, and a user diction (i.e. the characteristics of the speaker, such as age, gender, emotion, and/or dialect, may be used to automatically customize a user interface of a client device for the speaker; para. [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Jeong to include the feature of Weinstein. One would have been motivated to make this modification because it enhances the content and provides a richer user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Phillips et al. (Pub. No. US 20130305187 A1), a larger email icon can enable a preview of the sender or subject of a message rather than just a new message notification. Similarly, users may wish to resize important but seldom used icons to a smaller size to allocate display area to other icons.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 8:00 am - 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN H TRAN/Primary Examiner, Art Unit 2173